                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

Cliff Wogamon and Debra Wogamon,       )
                                       )
               Plaintiffs,             )
                                       )  ORDER
        vs.                            )
                                       )
Patterson-UTI Drilling Company LLC and )  Case No. 1:18-cv-135
Black Hills Trucking, Inc.,            )
                                       )
               Defendants.             )
______________________________________________________________________________

       IT IS ORDERED:

       The court shall conduct a status conference with parties by telephone on September 24, 2019,

at 10:00 a.m. To participate in the conference, counsel shall call the following number and enter the

following access code:

       Tel. No.: (877) 810-9415

       Access Code: 8992581

       IT IS SO ORDERED.

       Dated this 10th day of September, 2019.


                                              /s/ Clare R. Hochhalter
                                              Clare R. Hochhalter, Magistrate Judge
                                              United States District Court
